Renewed motion by Avi J. Hasten for reinstatement to the bar as an attorney and counselor-at-law. Mr. Hasten was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 6, 1981, under the name Avi Joseph Hasten. By opinion and order of this Court dated March 7, 2005, Mr. Hasten was suspended from the practice of law, for a period of one year, commencing April 7, 2005 (see Matter ofKasten, 16 AD3d 32 [2005]). By decision and order on motion of this Court dated April 18, 2006, Mr. Kasten’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his then-current fitness to practice law, including but not limited to details of his compliance with this Court’s suspension order. By decision and order on motion of this Court dated October 20, 2006, Mr. Kasten’s first motion for reinstatement as an attorney and counselor-at-law was denied on the ground that he did not demonstrate the requisite fitness and character to practice law. By decision and order on motion of this Court dated October 1, 2007, Mr. Kasten’s second motion for reinstatement as an attorney and counselor-at-law was denied with leave to renew, following the expiration of one year from the entry of the decision and order on motion dated October 20, 2006, denying his prior motion for reinstatement. By decision and order on motion of his Court dated March 27, 2008, Mr. Kasten’s third application for reinstatement was denied with leave to renew upon resolution of certain complaints pending before the Grievance Committee for the Tenth Judicial District, or after a period of one year. By decision and order on motion dated July 23, 2008, Mr. Kasten’s motion for leave to reargue was denied. By decision and order on motion of this Court dated January 14, 2010, the respondent’s fourth motion for reinstatement was denied, with leave to renew, upon resolution of all complaints pending before the Grievance Committee for the Tenth Judicial District. By decision and order on motion dated April 21, 2011, Mr. Kasten’s fifth motion for reinstate*758ment was held in abeyance, and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney. Upon the papers filed in support of the motion and the papers filed in relation thereto, and the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, Avi J. Kasten, admitted as Avi Joseph Kasten, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Avi Joseph Kasten to the roll of attorneys and counselors-at-law. Eng, EJ., Rivera, Skelos, Dillon and Angiolillo, JJ., concur.